
	
		II
		112th CONGRESS
		1st Session
		S. 1869
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2011
			Mr. DeMint introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To terminate the Economic Development Administration, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the EDA Elimination Act of
			 2011.
		2.Termination of
			 Economic Development Administration
			(a)TerminationThe
			 Economic Development Administration is terminated.
			(b)RepealThe
			 Public Works and Economic Development Act of 1965 (42 U.S.C. 3121 et seq.) is
			 repealed.
			(c)Conclusion of
			 BusinessThe Secretary of Commerce shall take such actions as are
			 necessary to conclude the outstanding affairs of the Economic Development
			 Administration, including dispositions of personnel, assets, and
			 obligations.
			(d)No effect on
			 the expenditure of fundsNothing in this section prevents the
			 expenditure of any funds received before the effective date of this Act.
			3.Effective
			 DateThis Act shall take
			 effect on the first day of the first fiscal year beginning after the date of
			 enactment of this Act.
		
